Citation Nr: 0417629	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-16 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss, left ear prior to December 1998.

2.  Entitlement to an initial rating in excess of 10 percent 
for hearing loss, left ear, from December 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION


The veteran served on active duty from March 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision which 
granted service connection for hearing loss, left ear, and 
assigned a rating of 0 percent. The veteran appealed the 0 
percent rating to the Board which undertook further 
evidentiary development.  In July 2003 the Board remanded the 
matter in compliance with Disabled Americans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In October 2003, the Seattle RO notified the veteran that VA 
had assigned a rating of 10 percent for hearing loss, left 
ear, effective December 18, 1998. 

The veteran failed to report for a travel board hearing 
scheduled for July 2002 at the Seattle RO.


FINDINGS OF FACT

1.  Prior to December 1998, the numeric designation of 
hearing impairment for the veteran's service-connected 
hearing loss, left ear, was no more than Level IX, and the 
non service-connected right air was assigned Level I.

2.  From December 18, 1998, the numeric designation of 
hearing impairment for the veteran's service connected 
hearing loss, left ear, was Level XI, and the non service-
connected right air was assigned Level I.   





CONCLUSIONS OF LAW

1.  A compensable initial rating for hearing loss, left ear, 
prior to December 18, 1998, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.85-4.87 (Diagnostic Code 6100) (1999).

2.  An initial rating in excess of 10 percent for hearing 
loss, left ear, from December 1998 is not warranted.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85-4.87 (Diagnostic Code 6100 (1999 and 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim(s), or something to the effect 
that the claimant should "give us everything  you've got 
pertaining to your claim(s)."  This  "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The veteran and his representative have been provided with a 
copy of the appealed the October 1998 rating decision, the 
June 1999 rating decision, the June 1999 statement of the 
case (SOC), a March 2001 VCAA notification letter, the April 
2002 supplemental statement of the case (SSOC), the August 
2003 rating decision, and the August 2003 SSOC.  Those 
documents discuss the pertinent evidence and the laws and 
regulations related to the claim, provide notification of the 
evidence needed to prevail on the claim, and request 
additional evidence in the veteran's possession.  

In the October 1998 rating decision, the June 1999 rating 
decision, the June 1999 SOC, the April 2002 SSOC, the August 
2003 rating decision, and the August 2003 SSOC, the veteran 
was advised of the information and evidence not of record 
necessary to substantiate the claim

In the March 2001 VCAA letter, the RO notified the veteran of 
the evidence already of record; informed the veteran of the 
information and evidence he needed to provide; informed the 
veteran of the information and evidence the VA would seek to 
provide; requested the veteran advise VA if he had no further 
evidence to submit; and offered to assist the veteran in 
obtaining any evidence necessary to support his claim. 
 
In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  Here, the RO provided VCAA notice in 
March 2001, more than three years after the unfavorable AOJ 
decision on his claim.

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. 

The Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in this case.  
While the notice provided to the appellant in the March 2001 
VCAA letter was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The claimant has been provided with several opportunities to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  In this regard, throughout this 
appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, outpatient treatment 
reports and VA examination reports, and there are no known 
additional records to obtain.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA and an adjudication of the 
appeal at this juncture is proper.

Factual Background

While the veteran was performing active service in World War 
II, another soldier fired a gun in close proximity to his 
left ear.  His ears began to ring immediately and shortly 
thereafter he experienced some hearing loss in the left ear.

The veteran states that he reported his ringing in both ears 
to a military doctor at his discharge examination and was 
told it would go away.

Following discharge, the veteran saw a private doctor in 
November 1946 who treated him.  The right ear problem 
cleared, but the left ear problem did not.

A VA audiological evaluation in April 1997 recorded pure tone 
thresholds for the left ear, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT





LEFT
65
65
65
65
65

Speech audiometry revealed speech recognition ability of 36 
percent in the left ear.

An audiological evaluation in December 1998 at the Wenatchee 
Valley Clinic recorded pure tone thresholds for the left ear, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT





LEFT
90
75
75
70
78

Speech recognition ability could not be measured.

A VA fee-basis audiological evaluation in March 2003 recorded 
pure tone thresholds for the left ear, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT





LEFT
80
75
70
70
74

Speech audiometry revealed speech recognition ability of 8 
percent in the left ear.


Legal Criteria

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There was a change in the Schedule for Rating Disabilities 
that became effective June 10, 1999.  The audiology reports 
prior to June 10, 1999 (the April 1997 VA audiology 
examination and the December 1998 private audiology 
examination) are considered for rating purposes under the 
rating criteria in effect prior to that date.  The March 2003 
Wenatchee audiology report is considered for rating purposes 
under the rating criteria in effect from June 10, 1999.

Audiology examinations for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination tests (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on the intersection of the 
speech discrimination percent (horizontal rows) and the 
puretone threshold average (vertical columns).  38 C.F.R. 
§ 4.85(b).

Table VIa "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman Numeral designation for hearing impairment based only 
on the puretone threshold average and is used when indicated 
under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. 
§ 4.85(c).
"Puretone threshold average," as used in Table VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).

Table VII "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher number.  That numeral will then be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (2003).

The alternative methods for evaluating hearing loss set out 
in 38 C.F.R. § 4.86 were not effective prior to June 10, 
1999.

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration must be given to 
the question of whether the application of "staged ratings" 
as enunciated in Fenderson, is appropriate.


Analysis

In reaching its decision, the Board has taken into account 
the contentions advanced by and on behalf of the veteran. As 
noted above, however, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenman.  

At the time of the April 1997 VA audiology examination, the 
average pure tone threshold for the left ear was 65 decibels 
and speech recognition was 36 percent.  When these values are 
entered in Table VI, it results in a Roman Numeral 
designation of IX for the left ear.  Since the right ear is 
not service-connected, it is assigned a Roman Numeral 
designation of I.

Entering a Roman Numeral of IX for the poorer ear and Roman 
Numeral I for the better, ear in Table VII results in a 0 
percent evaluation at the time of the initial April 1997 
examination. Accordingly, entitlement to a compensable rating 
has not been shown prior to December 1998.

At the time of the December 1998 private audiology 
examination, the average pure tone threshold for the left ear 
was 78 decibels and speech recognition was not determined.  
Giving the veteran the benefit of any doubt, the RO 
apparently used speech recognition of 8 percent (the score 
recorded in March 2003, the worst score recorded for the 
veteran in the three available tests).  When those values are 
entered into Table VI it results in a Roman Numeral 
designation of XI for the left ear.

In March 2003, the veteran's puretone threshold at each of 
the four specified frequencies exceeded 55 decibels, making 
his hearing loss an "exceptional pattern of hearing 
impairment" under 38 C.F.R. § 4.86.  This permits the 
application of either Table VI or VIa, whichever results in 
the higher Roman Numeral. 

At the time of the March 2003 VA fee-basis audiology 
examination, the average puretone threshold for the left ear 
was 74 decibels and speech recognition was 8 percent.

When the pure tone threshold of 74 decibels, and the speech 
recognition of 8 percent are entered into Table VI, it 
results in a Roman Numeral designation of XI for the left 
ear. When the pure tone threshold of 74 decibels is entered 
into Table VIa, it results in a Roman Numeral designation of 
VI for the left ear. Since the right ear is not service-
connected, it is assigned a Roman Numeral designation of I.

Entering Roman Numeral XI, the higher of the calculated Roman 
Numerals for the poorer ear, and Roman Numeral I for the 
better ear, in Table VII results in a 10 percent evaluation.  
Accordingly, entitlement to an initial 10 percent rating 
subsequent to December 1998 is not in order.


ORDER

Entitlement to an initial compensable rating for hearing 
loss, left ear, prior to December 1998 is denied.

Entitlement to an initial rating in excess of 10 percent for 
hearing loss, left ear, from December 1998 is denied.



	                        
____________________________________________
	WAYNE BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



